          Case 3:21-cv-00311-HZ        Document 39-1       Filed 04/15/21     Page 1 of 3




Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085

Roberta A. Kaplan, admitted pro hac vice
rkaplan@kaplanhecker.com
KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118
Tele: (212) 763-0883

        Of Attorneys for Dr. Esther Choo




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

A.B.,                                                           Case No. 3:21-cv-00311-HZ

                                       Plaintiff,
                                                         REPLY IN SUPPORT OF NON-
               v.                                        PARTY DR. ESTHER CHOO’S
                                                          MOTION FOR PROTECTIVE
DR. JASON CAMPBELL and OREGON                                              ORDER
HEALTH & SCIENCE UNIVERSITY,

                                   Defendants.

                                        MEMORANDUM

        Non-party Dr. Esther Choo submits this limited reply brief to correct misstatements and

mischaracterizations in Plaintiff’s Response to Dr. Choo’s Motion for a Protective Order,

ECF 35.

        At the outset, we note that Plaintiff’s response to Dr. Choo’s Motion for a Protective Order

seems to agree with Dr. Choo’s position. Indeed, Plaintiff now changes her position and, contrary



Page 1 - REPLY IN SUPPORT OF NON-PARTY DR. ESTHER CHOO’S MOTION
         FOR PROTECTIVE ORDER
                                                                   Ex 1 to Mot for Leave to File Reply
                                                                                          Page 1 of 3
        Case 3:21-cv-00311-HZ          Document 39-1       Filed 04/15/21      Page 2 of 3




to the meet and confer that occurred yesterday, the same day as her submission to this Court,

represents that her counsel “[n]ever represent[ed] that plaintiff would not agree to maintain the

confidentiality of Dr. Choo’s produced materials.” ECF 35 at 2. While Plaintiff’s counsel rewrites

history and makes myriad misrepresentations in his Response and the accompanying Declaration

of Michael Fuller, see Declaration of Rachel Tuchman, Dr. Choo is happy to accept Plaintiff’s

change of heart. As Plaintiff states, “[a]ssuming Dr. Campbell and OHSU also do not oppose

Dr. Choo’s motion, the Court should grant it to protect Dr. Choo’s privacy rights as a non-party

witness in this case.” ECF 35 at 4.

       It is important to note, however, that Plaintiff’s counsel’s Declaration only includes one

side of the correspondence between Plaintiff’s counsel and Dr. Choo’s counsel. See ECF 36. He

omits, as he must because Dr. Choo’s counsel designated her email response as Confidential

pursuant to Paragraph 3 of the Protective Order, Ms. Kaplan’s responsive email contesting

Mr. Fuller’s misrepresentations. Mr. Fuller’s email that he has filed with this Court contains

numerous inaccuracies. See Declaration of Rachel L. Tuchman in Support of Unopposed Motion

for Leave to File Reply.

       Finally, Plaintiff’s counsel’s suggestion that Ms. Kaplan should have filed her pro hac vice

application earlier is misplaced. Until now, there has been no reason for Dr. Choo or her counsel

to appear in this litigation given her status as a non-party witness. As soon as it became clear that

Dr. Choo needed this Court’s intervention, her counsel properly filed an application for admission

pro hac vice, supported by local counsel. See ECF 32.

       Accordingly, Dr. Choo respectfully requests that this Court order the parties to negotiate

and submit for the Court’s consideration a protective order that permits Dr. Choo to maintain the




Page 2 - REPLY IN SUPPORT OF NON-PARTY DR. ESTHER CHOO’S MOTION
         FOR PROTECTIVE ORDER
                                                                   Ex 1 to Mot for Leave to File Reply
                                                                                          Page 2 of 3
        Case 3:21-cv-00311-HZ        Document 39-1       Filed 04/15/21     Page 3 of 3




confidentiality of her discovery responses, her forthcoming production, and any testimony, as

Plaintiff and her counsel now seems to agree.

       DATED this 15th day of April, 2021.
                                     MARKOWITZ HERBOLD PC

                                     By:
                                            Harry B. Wilson, OSB #077214
                                            HarryWilson@MarkowitzHerbold.com
                                     KAPLAN HECKER & FINK LLP
                                     Roberta A. Kaplan, admitted pro hac vice
                                     rkaplan@kaplanhecker.com
                                     Attorneys for Dr. Esther Choo



CHOO\1132630




Page 3 - REPLY IN SUPPORT OF NON-PARTY DR. ESTHER CHOO’S MOTION
         FOR PROTECTIVE ORDER
                                                                 Ex 1 to Mot for Leave to File Reply
                                                                                        Page 3 of 3
